Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-13, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 6-8, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheich et al. (US 2016/0100087) in view of Depies et al. (US 2017/0264936).
Regarding claim 1, Scheich discloses a photographic system comprising:  
a bowl-shaped photographic stage defining a volume, the volume adapted to retain an object or subject to be photographed (fig. 22D); 
a light diffusing screen or dome that casts omni-directional light on said bowl-shaped photographic stage, said light diffusing screen suspended above said bowl-shaped photographic stage (par. 63); and 
one or more lamps positioned above said light diffusing screen (par. 63).
Scheich does not explicitly disclose the stage with a concave shape and an object or subject to be photographed within the concave shape.
In the same field of endeavor, Depies discloses the stage with a concave shape and an object or subject to be photographed within the concave shape (figs. 11-13; pars. 95-97).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Scheich to include the teachings of Depies in order to allow the user to view the selected game in a high-up bleacher (Depies, par. 97).
Regarding claim 6, see teachings of claim 1.  Scheich further discloses wherein an inner surface of said bowl-shaped photographic stage is made of a light reflecting material that bounces the diffused light from the diffusing screen toward the object to be photographed (par. 33).
Regarding claim 7, see teachings of claims 1 and 6.  Scheich further discloses wherein said light reflecting material is a light scattering sheet material comprising a white canvas or gray walls (par. 33).
Regarding claim 8, see teachings of claims 1, 6, and 7.  Scheich further discloses wherein said light reflecting material is a hard surface painted with a reflective paint (pars. 33, 41).
Regarding claim 19, see teachings of claim 1.  Scheich further discloses wherein the dome further comprises a camera array positioned behind a set of aperatures in the dome, where the apertures each have a shutter that is closed when each of the cameras in the array are not in use (par. 35).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheich and Depies, and further in view of Saad et al. (US 2011/0102744).
Regarding claim 9, see teachings of claim 1.  Although Scheich further discloses an array of camera along a perimeter of said bowl-shaped photographic stage (fig. 13), Scheich and Depies does not explicitly disclose further comprising a single movable camera positioned on a track that runs along a perimeter of said bowl-shaped photographic stage.
In the same field of endeavor, Saad discloses a single movable camera positioned on a track that runs along a perimeter (par. 32).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Scheich and Depies to include the teachings of Saad in order to eliminate the need for multiple cameras.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheich and Depies, and Saad, and further in view of Himel et al. (US 2019/0253701)
Regarding claim 10, see teachings of claims 1 and 9.  Although Scheich further discloses further comprising a computer based controller that fires the camera to obtain and store a photographic image of the object (par. 33), Scheich, Depies, and Saad does not explicitly disclose a controller that moves the single camera from position to position along the track.
In the same field of endeavor, Himel discloses a single movable camera positioned on a track that runs along a perimeter (par. 34).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Scheich, Depies, and Saad to include the teachings of Himel in order to capture images from different views with a single camera.
Regarding claim 11, see teachings of claims 1, 9, and 10.  Himel further discloses wherein said movable camera is tethered to said controller (par. 34).
Regarding claim 12, see teachings of claims 1, 9, and 10.  Scheich, Depies, Saad, and Himel further discloses wherein said movable camera is wirelessly connected to said controller (Scheich, par. 65; Himel, par. 34).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheich and Depies, and further in view of Fox et al. (US 2014/0235362).
Regarding claim 13, see teachings of claim 1.  Although Scheich further discloses said bowl-shaped photographic stage (figs. 21-22), Scheich and Depies does not explicitly disclose the stage rotates about its central axis.
In the same field of endeavor, Fox discloses a single movable camera positioned on a track that runs along a perimeter (par. 15 and fig. 8).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Scheich to and Depies include the teachings of Fox in order to capture images from different views with a single camera.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheich and Depies, and further in view of Wakisaka et al. (US 2019/0244336).
Regarding claim 18, see teachings of claim 1.  Although Depies further discloses keeping the object centered in a photographic frame no matter the size of the object to be photographed (pars. 89-97, where the viewer can focus on a particular section of stage), Scheich and Depies does not explicitly disclose further comprising an extendable center column that height adjusts depending on the object to be photographed in order to keep the object centered.
In the same field of endeavor, Wakisaka discloses further comprising an extendable center column that height adjusts depending on the object to be photographed in order to keep the object centered (fig. 1; par. 35).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Scheich and Depies to include the teachings of Wakisaka in order to obtain an optical image preferable for inspection (Wakisaka, par. 21).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheich and Depies, and further in view of Venkataraman et al. (US 2011/0080487).
Regarding claim 20, see teachings of claim 1.  Although Scheich further discloses a method of using the photographic system of claim 1 comprising: positioning the object to be photographed in the center of said concave circular bowl- shaped photographic stage (figs. 21 and 22); taking the photographs; and supplying the photographs to a software package to form the rotational image (pars. 33-36).  Scheich and Depies does not explicitly disclose setting up a number of cameras in said camera array based on the required resolution of a rotational view to be obtained.
In the same field of endeavor, Venkataraman discloses setting up a number of cameras in said camera array based on the required resolution of a rotational view to be obtained. (fig. 1; par. 35).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Scheich and Depies to include the teachings of Venkataraman in order to generate higher resolution images (Venkataraman, abstract).

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486